Citation Nr: 1707370	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  09-18 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease (DDD) at L2-L3 and T11-T12 with herniated nucleus pulpous and left-side sciatica.

2. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1981 to May 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. Jurisdiction of the case has since been transferred to the RO in Nashville, Tennessee. 

The Board acknowledges that two additional issues have been perfected but have not yet been certified to the Board, as follows: (1) Entitlement to service connection for a right wrist disability; and (2) whether the reduction in the evaluation of the Veteran's right ankle disability from 20 percent to 10 percent disabling, effective October 7, 2015, was proper. The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues, as the Veteran's January 2017 VA Form 9 requested that a videoconference hearing be scheduled with regard to these claims. As such, the Board will not accept jurisdiction over these issues at this time, and they will instead be the subject of a subsequent Board decision, if so required. 

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to an initial disability rating in excess of 20 percent for DDD at L2-L3 and T11-T12 with herniated nucleus pulpous and left-side sciatica, and to a TDIU. Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of these claims.

Turning first to the Veteran's back disability, the Board notes that the Veteran's most recent VA examination was conducted in October 2015. However, the Board finds that this examination is inadequate for the purpose of adjudicating the Veteran's claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

In a decision subsequent to the Veteran's VA examination, the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 (2016) requires that VA examinations include testing for pain on both active and passive motion, in weightbearing and non-weightbearing. Correia v. McDonald, 28 Vet. App. 158 (2016). Review of the Veteran's September 2015 examination reveals that said testing was not conducted at that time, as the report does not specify whether the range-of-motion measurements were taken on active motion, on passive motion, on weight-bearing, or on nonweight-bearing. In addition, the examiner did not indicate that he was unable to perform range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing or that such testing was not necessary. Therefore, a remand is now required such that an adequate VA examination, compliant with the standards enunciated above, may be conducted. See Barr, 21 Vet. App. at 312.

Finally, the Board is unable to properly review the Veteran's TDIU claim at this time. Here, the Veteran has asserted that he is unable to obtain and maintain any form of substantially gainful employment due to the combined impact of his service-connected disabilities. As such, determination of the above issue will directly impact the Veteran's TDIU claim, such that the issues are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994). As such, remand of the above claim necessitates remand of the TDIU claim, as well, such that the full scope of the Veteran's service-connected disabilities may be considered in analyzing entitlement to a TDIU. 




Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of any disability determinations by other government agencies (and associated evidence), to include the Social Security Administration and the Office of Personnel Management.

2.  Schedule the Veteran for a new VA examination to assess the current severity of his service-connected DDD at L2-L3 and T11-T12 with herniated nucleus pulpous and left-side sciatica. The claims folder must be provided to the examiner in conjunction with the examination. All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies, must be accomplished. 

All ranges of motion involving DDD at L2-L3 and T11-T12 with herniated nucleus pulpous and left-side sciatica should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

Additionally, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's DDD at L2-L3 and T11-T12 with herniated nucleus pulpous and left-side sciatica could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should also report the total duration of incapacitating episodes during the past 12 months.

The examiner must then address the combined functional effects that the Veteran's service-connected disabilities have on his ability to secure or follow a substantially gainful occupation. When addressing the functional effects, the examiner must not consider the Veteran's age or any non-service connected disabilities. However, the examiner must account for the full realm of relevant evidence.

3. Thereafter, the RO should readjudicate the issues on appeal. If either of the benefits sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




